MEMORANDUM OPINION

                                         No. 04-10-00824-CR

                                        IN RE Jason MIEARS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: November 24, 2010

PETITION FOR WRIT OF MANDAMUS AND PETITION FOR WRIT OF INJUNCTION
DENIED

           On November 10, 2010, relator Jason Miears filed a petition for writ of mandamus and a

petition for writ of injunction. The court has considered relator’s petitions and is of the opinion

that relator is not entitled to the relief sought. Accordingly, the petitions are DENIED. See TEX.

R. APP. P. 52.8(a).

                                                                 PER CURIAM
DO NOT PUBLISH




           1
           This proceeding arises out of Cause Nos. 2009-CR-6566 and 2009-CR-6569, styled State of Texas v.
Jason Miears, pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel
presiding.